USCA4 Appeal: 22-1220      Doc: 18         Filed: 10/17/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1220


        RUTH KEAN MARTINEZ-RODAS,

                             Petitioner,

                      v.

        MERRICK B. GARLAND, Attorney General,

                             Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Nash Fayad, FAYAD LAW, P.C., Richmond, Virginia, for Petitioner. Brian
        Boynton, Principal Deputy Assistant Attorney General, Jessica E. Burns, Senior Litigation
        Counsel, John F. Stanton, Trial Attorney, Office of Immigration Litigation, Civil Division,
        UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1220       Doc: 18          Filed: 10/17/2022    Pg: 2 of 3




        PER CURIAM:

               Ruth Kean Martinez-Rodas (Martinez), a native and citizen of El Salvador, petitions

        for review of an order of the Board of Immigration Appeals dismissing her appeal from the

        immigration judge’s oral decision denying Martinez’s applications for asylum, withholding

        of removal, and protection under the Convention Against Torture (CAT). We deny the

        petition for review in part and dismiss it in part.

               Here, the Board held that Martinez waived review of the immigration judge’s

        alternative, dispositive ruling—to wit: that Martinez failed to establish that the Salvadoran

        government is unable or unwilling to control her alleged persecutors, see Portillo Flores v.

        Garland, 3 F.4th 615, 626, 632-37 (4th Cir. 2021) (en banc) (discussing three elements of

        an asylum claim, particularly the “government control element”)—by failing to

        specifically address that aspect of the immigration judge’s holding in her administrative

        appeal brief. Because this ruling was dispositive of the applications for asylum and

        withholding of removal, the Board declined to reach the substantive issues that Martinez

        did raise in the administrative appeal and affirmed the immigration judge’s denial of relief

        on this basis.

               Upon consideration of the arguments Martinez presses on appeal in conjunction

        with the administrative record, we discern no error in the Board’s application of its

        procedural waiver rule in this context. See In re D-G-C-, 28 I. & N. Dec. 297, 297 n.1

        (B.I.A. 2021) (explaining Board’s procedural rule that issues an applicant does “not

        meaningfully challenge[ ]” on appeal will be deemed waived); accord Pinos-Gonzalez v.

        Mukasey, 519 F.3d 436, 440-41 (8th Cir. 2008) (finding no error in Board’s application of

                                                       2
USCA4 Appeal: 22-1220       Doc: 18         Filed: 10/17/2022   Pg: 3 of 3




        procedural waiver to applicant). Martinez also assigns error to the Board’s holding that

        she waived her due process challenge to the immigration judge’s failure to record her

        witness’s testimony. Upon review, we agree with the Board that the alleged due process

        claim is foreclosed by Martinez’s acceptance of the ameliorative action taken by the

        immigration judge when the transcription issue arose. Accordingly, we deny the petition

        for review in part for the reasons stated by the Board. See In re Martinez-Rodas (B.I.A.

        Feb. 7, 2022).

               Finally, we observe that Martinez raises several other arguments in this court that

        relate to the immigration judge’s denial of her claims for asylum, withholding of removal,

        and protection under the CAT.        We agree with the Attorney General that we lack

        jurisdiction to consider these claims because they were not raised on appeal to the Board

        and, thus, were not administratively exhausted. See 8 U.S.C. § 1252(d)(1); Cabrera v.

        Barr, 930 F.3d 627, 631 (4th Cir. 2019) (“[W]hen a petition contains an argument that has

        never been presented to the [Board] for consideration, we lack jurisdiction to consider it

        even if other arguments in the petition have been exhausted.”). As such, we dismiss the

        remainder of the petition for lack of jurisdiction.

               Accordingly, we deny in part and dismiss in part Martinez’s petition for review. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                   PETITION DENIED IN PART
                                                                     AND DISMISSED IN PART


                                                      3